EVERETT, Chief Judge
(concurring in the result):
Over defense objection, the military judge received as evidence in aggravation the testimony of Mrs. Jeanne E. Koss, the director of the Women’s Resource Center, which was part of Army Community Services in Kaiserslautern, Germany. Her duties there were “to recruit, train, and supervise women’s advocates to assist women with any number of concerns”; and “[o]ne of those areas is dealing with rape victims.” Mrs. Koss, who had a Master’s degree in counseling from the University of Arizona and had done post-graduate work elsewhere, testified in some detail about the effects which rape has upon women in general. She had not examined the rape victim — although she had observed her testifying in court.
I do not dispute that the Government was entitled to offer evidence concerning the mental condition of the rape victim after she had been sexually attacked. However, as the staff judge advocate observed in his review of this case,
no such direct evidence concerning the rape victim’s mental condition after the sexual assault upon her was, in fact, presented by the prosecution. The rape victim testified only as to those matters leading up to the offense and Mrs. Koss, the Woman’s Advocate, testified only as to the effects of rape upon women in general, with a fleeting reference that those effects in the present victim’s case would have “some pretty far reaching results.”
The staff judge advocate concluded Nat it was error to permit the prosecution to enter evidence concerning the mental condition of all rape victims in general without showing how the present rape victim was affected, if at all. Such general evidence was irrelevant unless preceded or followed by other specific evidence concerning the present victim. (US v. Wordwand, 39 CMR 6; US v. Bowman, 44 CMR 285; St Joe Paper Co. v. US, 155 F.2d 93 [(5th Cir.1946)]; and US v. Williams, 583 F.2d 1194 [(2nd Cir.1978)]).
However, he also concluded that, in view of the sentence reduction which the convening authority was already required to grant by reason of a pretrial agreement, the effects of the error in sentencing would be cured.
Without reaching the issue of admissibility, I join in affirming the decision below, since — like the staff judge advocate — I am convinced that any error was cured by the action of the convening authority.